Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS AND EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 2, 3, 5, 9, 19-21, 27, 28, 30-32, 34, 36, 37, 39-42, and 45-91 are cancelled.  Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 43, 44, and 92-98 are pending.  Claim 43 is withdrawn.  Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 44, and 92-98 are under examination.  

Priority
This application is a divisional application of 14/380,193 filed on 8/21/2014, which is a national stage entry of PCT/US13/28036 filed on 2/27/2013, which claims priority to US provisional application 61/603,602 filed on 2/27/2012.  

Species Election Withdrawn
	The species elections of species 1-7 made in the reply from 3/31/2017 are withdrawn for rejoinder of claim 43 since claim 1 is now in condition for allowance.  

Examiner’s Note
Applicant's amendments and arguments filed on 09/13/2021 have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Huber on 11/12/2021 and 11/16/2021.

Claim 1 reads:
A method of treating a pathological condition of an inner ear, comprising:
puncturing a round window or an oval window of a subject’s ear in need thereof; and
implanting into a cochlea 1-15 core particles alone or 1-15 coated core particles alone for sustained release of an active pharmaceutical ingredient (API) by placing the 1-15 core particles or the 1-15 coated core particles through the puncture in the round window or through the puncture in the oval window for delivery of the API into the cochlea to provide sustained release administration of the API, 
wherein the core particle is one solid API crystal, or wherein each core particle is two or more API crystals that are densely packed together, 

wherein a pharmacologically effective concentration of the API within the cochlea is maintained for at least four days,
wherein each core particle has a maximum dimension of 300 um,
wherein the 1-15 core particles or the 1-15 coated core particles are not in a liquid suspension prior to implantation, and
wherein after implantation, the 1-15 core particles or the 1-15 coated core particles are not attached to an electrode, and are not attached to a device having an extra-cochlear portion.

Claim 4 reads:
The method of claim 1, wherein each core particle is one solid API crystal.  

Claim 92 reads:
The method of claim 33, wherein the halogenated paraxylene is parylene C.  

Conclusion
Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 43, 44, and 92-98 are allowed with examiner’s amendments above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613